PER CURIAM
We affirmed this case without opinion, 153 Or App 703, 957 P2d 1230 (1998), and wife has petitioned for reconsideration of our award of “costs, not including attorney fees” to her. We allow the petition and delete the phrase “not including attorney fees.” Request for attorney fees must now be made by motion to this court following the decision on the merits. McCarthy v. Oregon Freeze Dry, Inc., 327 Or 84, 957 P2d 1200, on recons 327 Or 185, 957 P2d 1207 (1998); Short and Short, 155 Or App 5, 964 P2d 1033 (1998).
Reconsideration allowed; phrase “not including attorney fees” deleted from disposition.